Draft
CSX Long Term Incentive Plan


2012-2014 Cycle


Purpose and Objective


The CSX Long Term Incentive Plan (“LTIP” or “the “Plan”) is the vehicle under
which CSX Corporation (“CSX”) issues Performance Grants, as described in the CSX
Stock and Incentive Award Plan, known herein as Performance Units. Under the
LTIP, a Performance Unit represents a share of CSX common stock. The purpose of
the LTIP is to reward eligible employees for their contribution to the
attainment of improved operating performance which is intended to result in CSX
share price appreciation. As described below in the Plan Design section, grants
of Performance Units are approved by the Compensation Committee of CSX's Board
of Directors (the “Committee”).


The Plan seeks to motivate and reward employees through the issuance of
Performance Units. Performance Units are payable upon achievement of
predetermined levels of Operating Ratio (as defined herein) during the given
performance period described below as the Cycle. The payments are referred to as
Performance Awards at the time of payment, and are payable in the form of CSX
common stock.


Effective Date and Term


The 2012-2014 LTIP Cycle (the “2012-2014 Cycle” or “Cycle”) is the period during
which performance is measured. The Cycle commences May 8, 2012 (“the Effective
Date”) and ends December 26, 2014.


Eligibility and Participation


Active employees of CSX or a participating affiliate (the “Company” or
collectively, the “Companies”) in salary Band 06 and above as of the Effective
Date shall participate in the Plan for the 2012-2014 LTIP Cycle (“Participants”)
and shall receive Performance Units in accordance with the dollar value schedule
approved by the Committee. The Performance Unit schedule is maintained by the
Plan Administrator.


Employees hired or promoted into Band 06 and above after the Effective Date and
before the end of the 2012-2014 Cycle will receive a pro rata allocation of
Performance Units based on their participation (and status as full time or
part-time). Participants who are moved to a higher or lower Band during the
Cycle will receive a pro rata reallocation of Performance Units pertaining to
each applicable Band based upon the number of months of participation in each
Band relative to the number of months in the Cycle. The same pro rata method
will be used for employees who transfer between union and non-union employment.
For purposes of the pro rata calculation, participation begins on the first day
of the month following the date the Participant was hired or promoted.


Pro-rata adjustment for “covered individuals”: Notwithstanding the preceding
sentence, any Participant who is hired at or promoted to a salary level making
such Participant a “covered employee” under Internal Revenue Code Section
162(m)-generally the top 5 highest paid employees-must have a period of service
of 3 months before qualifying for Performance Units at that level. Consequently,
if a Participant is promoted or hired and becomes a “covered employee” within
the last three months of the Cycle, no pro-rata adjustment of Performance Units
shall apply. Participation shall begin on the first day of the month following
the completion of the 3-month waiting period.










--------------------------------------------------------------------------------


Plan Design


Under CSX's long-term incentive compensation program design, the Committee
approves the annual competitive dollar value of long-term incentive compensation
for Participants primarily based upon Band1. For the 2012-2014 Cycle, the value
of Performance Units comprise 75% of the value of long-term incentive
compensation, and restricted stock units comprise the other 25% which is
provided in a separate grant.


The number of Performance Units an employee receives is calculated by dividing
75% of the dollar value of long-term incentive compensation mentioned above by
the average closing price of CSX common stock during the most recent three
months preceding the Effective Date. For the 2012-2014 Cycle, the average stock
price equaled $21.67, representing the months of February, March and April 2012.
This price is used solely to determine the number of Performance Units granted
to each Participant at the commencement of the Cycle.


Performance Measure


Operating Ratio is the single performance measure used in the 2012-2014 Cycle
and is defined as consolidated CSX Corporation operating expenses divided by
operating revenue. It is calculated excluding nonrecurring items as disclosed in
the financial statements. Performance achievement for the Cycle is based on
Operating Ratio as measured in the final fiscal year of the Cycle (2014).


Using this measure to determine payout levels reinforces the correlation between
an improving Operating Ratio and an increasing stock price. Efforts to improve
the Operating Ratio align CSX's business objectives in a way that allows
individuals to equate personal actions to desired performance outcomes. Each
Plan Participant should be motivated to grow revenue, reduce expense, improve
service, increase productivity, improve safety, and increase asset utilization
and rationalization.


As the price of fuel has a significant impact on this particular performance
measure, the Operating Ratio targets vary based on the average cost of oil per
barrel outside of a pre-determined range (“fuel collar”) established at the
beginning of the Cycle based on the West Texas Intermediate (WTI) average price
per barrel of oil as measured in the final fiscal year of the Cycle (2014). The
charts in Exhibit A reflect the Operating Ratio targets and related Performance
Awards at various WTI per barrel oil prices and provide payout examples.


Performance Awards


As shown in the Performance Measure Table in Exhibit A, Performance Awards are
paid as a percentage of a Participant's Performance Units based upon the
applicable CSX 2014 Operating Ratio discussed above. All Performance Awards will
be paid in CSX common stock.


A Participant who commits an act involving moral turpitude that adversely
affects the reputation or business of the Companies shall forfeit any
Performance Units. Examples of acts of moral turpitude include dishonesty or
fraud involving the Companies, their employees, vendors, or customers or a
violation of the CSX Code of Ethics.


Participants subject to the Claw Back Provision contained herein, who violate
the conditions (i) through (v) of the Claw Back Provision below, shall forfeit
any Performance Units.


No Performance Award is earned under the Plan until the Compensation Committee
approves the Operating Ratio level of achievement for the Cycle and approves the
payment of the Performance Awards.




















1 The Committee, at its sole discretion, may grant to a Participant a different
long term compensation dollar value than to other Participants within the same
Band.


--------------------------------------------------------------------------------


Impact of Change in Employment Status


Performance Awards will be paid only to Participants who are actively employed
by the Companies at the end of the applicable three-year performance cycle.
Except as provided below, all other Participants whose employment terminates
prior to the end of the Cycle shall forfeit any and all Performance Units and
thus receive no Performance Award. All Performance Awards will be payable no
later than March 15 following the end of the Cycle.


A Participant whose employment terminates due to death, disability, or
retirement shall be eligible to receive a pro rata Performance Award under the
LTIP if the Participant would have received a Performance Award had there been
no death, disability or retirement. The pro rata Performance Award will be
determined based upon the number of months of participation relative to the
number of months in the Cycle. Retirement shall mean (i) the attainment of age
55 and 10 years of Company service, or (ii) the attainment of age 65. Disability
shall mean long-term disability as defined in the CSX Corporation Long-Term
Disability Plan. In the case of death, such Performance Awards shall be paid to
the Participant's estate, or as otherwise required by law.


Participants whose hours are reduced so that they are no longer full time active
employees during the 2012-2014 LTIP Cycle, as a result of a phased retirement or
similar program at the request of or with the consent of CSX, shall be entitled
to a pro rata Performance Award to the date of such change, and a pro rata
reduced Performance Award for the remaining portion of such 2012-2014 Cycle
worked based on the reduced hours.


Taxation of Performance Awards


Performance Awards will be paid in shares of CSX common stock. The value
received by the Participant is taxable income; therefore CSX is required to
withhold income taxes at the prescribed rates for both supplemental income and
employment taxes at the time the Performance Awards are paid. CSX will withhold
the minimum number of shares (in whole shares) equal in value to such required
amount. No additional voluntary withholding amount is permitted. Participants in
the CSX Executive Deferred Compensation Plan may defer receipt of Performance
Awards in accordance with the terms of that plan.


Plan Administration


The CSX Senior Vice President and Chief Administrative Officer shall be the Plan
Administrator and shall interpret and construe the provisions of the Plan
subject to the terms of the CSX Stock and Incentive Award Plan and the
Compensation Committee's authority and responsibility thereunder.


Plan Amendments and Termination


The Compensation Committee reserves the right to terminate, adjust, amend or
suspend the Plan at any time at its sole discretion.


Claw Back Provision


The Claw Back Provision discussed herein applies only to Participants in Band 10
and above.


If such Participant receives a Performance Award, the following terms and
conditions shall apply for the subsequent two-year period from the payout of the
Performance Award (whether or not such Participant continues to be employed by
the Company).


Noncompetition: Such Participant shall not


(i)
without written Company consent, work for a Class I railroad in a capacity
similar to the function performed over the 5 years prior to termination; or for
a customer or supplier for whom the Participant has had direct work
responsibility in the prior 12 months in a capacity similar to the functions
performed over the 5 years prior to termination;

(ii)
without written Company consent, solicit employees to work for a competitor in a
capacity similar to such solicited employee's capacity;

(iii)
without written Company consent, solicit the Companies' customers on behalf of a
competitor;

(iv)
without written Company consent, act in a manner adversarial or in any way
contrary to the best interests


--------------------------------------------------------------------------------


of the Company; (for example, testifying as an expert witness or becoming
associated with a union or law firm that takes positions adverse to the
Companies);
(v)
fail to provide the Company with information or documentation showing compliance
with conditions (i), (ii), (iii) and (iv) stated above, if requested by the Plan
Administrator.



If a Participant breaches any of the conditions set forth above in this Claw
Back Provision, the Participant shall repay to the Company an amount equal to
the value of the Performance Award. The value of the Performance Award is
measured by the amount reported on Form W-2 for tax purposes. Any amount due
hereunder shall be paid by the Participant within thirty (30) days of notice by
the Company to the Participant that the Participant has breached a condition
stated above.


The Claw Back provision for noncompetition shall not survive any change in
control event as defined in the CSX Stock Incentive Award Plan occurring during
the Cycle.


Company Financial Irregularities: In the event of Company accounting
irregularities discovered within two years after receipt of payment in
connection with a Performance Award, which requires the Company to restate its
financial statements due to material noncompliance with any financial reporting
requirements under applicable securities laws, the Participant shall repay all
amounts in excess of the proper Award as determined under the restated financial
statements.


In cases where all or part of the Performance Award is deferred under the CSX
Executive Deferred Compensation Plan, breach of these conditions shall result in
an immediate forfeiture of the portion deferred, in the amount needed to equal
the applicable clawback amount, including any earnings thereon from the date of
deferral.


Consideration for Noncompete Agreement


In consideration for eligibility under this 2012-2014 LTIP Cycle, Employees in
Band 10 and above must enter into a noncompete agreement, if not already in
effect, as prescribed and agreed to by CSX. Eligibility in the 2012-2014 LTIP
Cycle for Employees in Band 10 and above is conditioned upon the existence of
such noncompete agreement.


Miscellaneous


By accepting a Performance Award, the Participant authorizes the Company to
withhold, to the extent permitted by law, any amount the Participant may
otherwise owe to the Company in any other capacity whatsoever.


The adoption of the 2012-2014 Cycle of the LTIP does not imply any commitment to
continue the Plan or any other long-term incentive compensation plan or program
for any succeeding year or period. Neither the Plan, nor any Performance Unit,
or Performance Award made under the Plan shall create any employment contract or
relationship between the Companies and any Participant.














--------------------------------------------------------------------------------


Committee Discretion


The Compensation Committee, in its sole discretion, may also reduce any payout
otherwise earned by Executive Team Participants by up to 30% based upon
accomplishment of certain Company initiatives set forth in Exhibit B.     


--------------------------------------------------------------------------------


Exhibit A




Exhibit A contains specific quantitative or qualitative performance-related
factors considered by the Compensation Committee of the Board of Directors, or
other factors or criteria involving confidential trade secrets or confidential
commercial or financial information, the disclosure of which would result in
competitive harm for CSX.


--------------------------------------------------------------------------------


Exhibit B




Exhibit B contains specific quantitative or qualitative performance-related
factors considered by the Compensation Committee of the Board of Directors, or
other factors or criteria involving confidential trade secrets or confidential
commercial or financial information, the disclosure of which would result in
competitive harm for CSX.




